DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed Feb. 17, 2022 in which claims 26-29, 37, 38 and 40 are amended. Claims 1-25 were previously cancelled. Claim rejections under 112(b) are withdrawn in view of the amendments. Claim objection is also withdrawn in view of the amendments. Thus, claims 26-44 are pending in the application. 
                                        Claim to Foreign Priority
2.       Foreign priority documents are not in English, the Examiner requests the English translation of those documents in order to accord the applicant the requested foreign priority. 
			   Claim Rejections - 35 USC § 101
3. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 26 recites a series of steps, e.g., an account management unit configured to convert a first account into a group account when a group account conversion request for the first account of a host of a group is generated; a transaction ledger management unit configured to record change information in a transaction ledger for the group account when the change information including at least one of a transaction occurrence event and an information occurrence event is generated for the group account; a virtual ledger management unit configured to generate a virtual ledger to be mapped to the transaction ledger when the first account is changed to the group account and copy the change information recorded in the transaction ledger to record the copied change information in the virtual ledger when the change information is recorded in the transaction ledger, wherein the transaction ledger and the virtual ledger each comprise one or more databases; and an interface unit configured to display the transaction ledger on a first agent installed in a first terminal of the host and display the virtual ledger on a second agent installed in a second terminal of a participant sharing the group account, wherein the virtual ledger management unit is configured to monitor change group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent, and wherein the interface unit is configured to display the new change information through the transaction ledger on the first agent and the new change information through the virtual ledger on the second agent. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions.  The claims are drawn to converting a private account of the host of a group into a group account in real time. The claim also recites an account management unit, a transaction ledger management unit, a virtual ledger management unit, databases, an interface unit, a first terminal, a second terminal and a group account service providing server. That is, other than, an account management unit, a transaction ledger management unit, a virtual ledger management unit, databases, an interface unit, a first terminal, a second terminal and a group account service providing server, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 26 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of an account management unit, a transaction ledger management unit, a virtual ledger management unit, databases, an interface unit, a first terminal, a second terminal and a group account service providing server result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of an account management unit, a transaction ledger management unit, a virtual ledger management unit, databases, an interface unit, a first terminal, a second terminal and a group account service providing server to be generic computer elements (see Fig. 1, Fig. 2, [0037]). An account management unit, a transaction ledger management unit, a virtual ledger management unit and an interface unit databases are broadly interpreted to be software components. Databases are performing its’ generic task of storing data. A group account service providing server is performing it’s generic function of sending and receiving data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of an account management unit, a transaction ledger management unit, a virtual ledger management unit, databases, an interface unit, a first terminal and a second terminal are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 26 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a machine and a compute task are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 26 is not patent eligible (Step 2B: NO).
Claim 37 analysis : 
Claim 37 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
Claim 37 recites a series of steps, converting, by the account management unit,  a first account into a group account in response to a group account conversion request for the first account of a host of a group; generating, by the virtual ledger management unit, a virtual ledger to be mapped to a transaction ledger of the group account, wherein the transaction ledger and the virtual ledger each comprise one or more databases; recording, by the transaction ledger management unit, change information in the transaction ledger when the change information including at least one of a transaction occurrence event and an information occurrence event is generated for the group account; when the change information is recorded in the transaction ledger, monitoring, by the virtual ledger management unit, the transaction ledger and copying and recording the change information in the virtual ledger; and outputting contents recorded in the transaction ledger to a first agent installed in a first terminal of the host and outputting, by the interface unit, contents recorded in the virtual ledger to a second agent installed in a second terminal of the participant sharing the group account, wherein the virtual ledger management unit monitors change information of the transaction leger in real time, and in response to determining that a change has occurred in the transaction ledger after the first account is converted to the group account, copies new change information and records the copied new change information in the virtual ledger, wherein the transaction occurrence event includes at least one of a deposit event and a withdrawal event, wherein the information occurrence event includes at least one of a memo related to the transaction occurrence event, one or more tags, a registration of the participant, a withdrawal of the participant, an announcement related to the group, a Dutch treat payment request, setting information for the group account, and additional information for the group account, wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent, and wherein the interface unit is configured to display the new change information through the transaction ledger on the first agent and the new change information through the virtual ledger on the second agent. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions.  The claim also recites the account management unit, the virtual ledger management unit, the transaction ledger management unit, virtual ledger, databases, the interface unit, the first terminal, the second terminal and the group account service providing server. That is, other than, the account management unit, the virtual ledger management unit, the transaction ledger management unit, virtual ledger, databases, the interface unit, the first terminal, the second terminal and the group account service providing server, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 37 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the account management unit, the virtual ledger management unit, the transaction ledger management unit, virtual ledger, databases, the interface unit, the first terminal, the second terminal and the group account service providing server result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the account management unit, the virtual ledger management unit, the transaction ledger management unit, virtual ledger, databases, the interface unit, the first terminal, the second terminal and the group account service providing server to be generic computer elements (see Fig. 1, Fig. 2, [0037], [0043]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the account management unit, the virtual ledger management unit, the transaction ledger management unit, virtual ledger, databases, the interface unit, the first terminal, the second terminal and the group account service providing server are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 37 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 37 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the account management unit, the virtual ledger management unit, the transaction ledger management unit, virtual ledger, databases, the interface unit, the first terminal, the second terminal and the group account service providing server are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 37 is not patent eligible (Step 2B: NO).
Dependent claims 27-36 and 38-44 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 27, the steps, “further comprising a participant management unit configured to perform a participant registration procedure for a corresponding person when receiving a participant registration request for at least one of persons registered in a first messenger agent installed in the first terminal from the first agent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A participant management unit, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a participant management unit is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claims 28 and 38, the steps, “wherein, when the participant management unit receives the participant registration request for all persons registered in a chat room opened on the first messenger agent from the first agent, the participant management unit performs a participant registration procedure for all the persons requested for registration”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 29, the steps, “wherein the participant management unit transmits the group account subscription request message to a second messenger agent installed in the second terminal of the person who is a subject of the participant registration request and registers the corresponding person as the participant when an account subscription acceptance message is received from the second agent executed by selecting the group account subscription request message output on the second messenger agent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 30, the steps, “further comprising a deposit and withdrawal management unit configured to automatically set an account number of a deposit account to an account number of the group account and automatically set an amount to be deposited to the membership fee to set transfer conditions when a membership fee payment icon on the first and second agents is selected and configured to withdraw the membership fee from a withdrawal account set in the first and second agents and transfer the deposit amount to the group account when the setting of the transfer conditions is completed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A deposit and withdrawal management unit, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the respective claimed function. Further, the additional components of a deposit and withdrawal management unit, are recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claim 31, the steps, “further comprising a deposit and withdrawal management unit configured to determine the host or the participant for which a deposit event does not occur on a preset membership fee payment date when the preset membership fee payment date arrives and configured to generate a membership fee payment message for the determined host or participant, wherein the interface unit provides the membership fee payment message to the first agent or a first messenger agent installed in the first terminal for the host or to the second agent or a second messenger agent installed in the second terminal for the participant”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 32, the steps, “when a Dutch treat payment request including an amount spent, the number of members to share the amount spent, and an amount shared by each member is generated through the first agent, the transaction ledger management unit records the Dutch treat payment request in the transaction ledger; the virtual ledger management unit copies the Dutch treat payment request recorded in the transaction ledger and records the copied Dutch treat payment request in the virtual ledger; and the interface unit provides a Dutch treat payment icon corresponding to the Dutch treat payment request to the first and second agents”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The transaction ledger management unit, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of the transaction ledger management unit is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claim 33, the steps, “when a request for masking processing for at least a portion of an abstract of the transaction occurrence event is generated from the first agent, the interface unit masks a portion for which the masking processing is requested from among the abstract of the transaction occurrence event recorded in the virtual ledger and provides the masked portion to the second agent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 34 and 43, the steps, “wherein: the transaction ledger management unit records information about messenger profiles of the host and the participants obtained from a first messenger agent installed in the first terminal in the transaction ledger; the virtual ledger management unit copies the information about the messenger profiles of the host and the participants recorded in the transaction ledger and records the information about the messenger profiles in the virtual ledger; and the interface unit sequentially places and outputs the messenger profiles in a predetermined region on the first and second agents, wherein the messenger profiles are placed so that some of adjacent messenger profiles overlap”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 35, the steps, “wherein: when the group account conversion request is generated, the account management unit assigns a safe account number different from a real account number for the first account to the group account; and the interface unit allows the real account number for the first account to be displayed through the first agent and allows the safe account number to be displayed through the second agent.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 36, the steps, “further comprising a search unit configured to classify a membership fee payment history recorded in the transaction ledger according to a membership fee payment date, a name of the host, and a name of the participant and provide a result of the search, wherein the interface unit provides the classified membership fee payment history through the first agent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A search unit, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of the search unit is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claim 39, the steps, “wherein, in the performing of the participant registration procedure, a list of the persons registered in the first messenger agent is output through the first agent, and persons are classified into pre-registered persons, persons waiting to be accepted, and unregistered persons to be output in the list of the persons”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 40, the steps, “further comprising, when a participant registration request for all persons registered in a chat room opened on a first messenger agent installed in the first terminal is received from the first agent, performing a participant registration procedure for all the persons requested for registration”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 41, the steps, “further comprising: when a membership fee payment icon is selected through the first or second agent, automatically setting an account number of a deposit account to an account number of the group account and automatically setting an amount to be deposited to a preset membership fee to set transfer conditions; and withdrawing the membership fee from a withdrawal account set in the first or second agent according to the set transfer conditions and transferring the amount to be deposited to the group account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 42, the steps, “further comprising: receiving a Dutch treat payment request including an amount spent, the number of members to share the amount spent, and an amount shared by each member from the first agent; providing a Dutch treat payment icon corresponding to the Dutch treat payment request to the first or second agent; when the Dutch treat payment icon is selected by the host or the participant, automatically setting an account number of a deposit account to an account number of the group account and automatically setting an amount to be deposited to the shared amount to set transfer conditions; and withdrawing the shared amount from the withdrawal account set in the first or second agent according to the set transfer conditions and transferring the deposit amount to the group account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 44, the steps, “further comprising assigning a safe account number different from a real account number of the first account to the group account, wherein the real account number of the first account is output on the first agent and the safe account number is output on the second agent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 26-31, 33, 35-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Non-patent literature titled, “Woori Bank Product Manual”,(hereinafter Woori Bank), in view of Non-patent literature titled, “Tossfeed” and further in view of Hwang, International Patent Application Publication Number (KR 10-2018-0116711).
Regarding Claim 26,     
Woori Bank teaches a group account service providing server comprising:
an account management unit configured to convert a first account into a group account when a group account conversion request for the first account of a host of a group is generated (See pages 1 and 2, Woori bank discloses the feature that savings deposits or ordinary deposits previously held in Internet/smart banking can be converted into a group account); 
a transaction ledger management unit configured to record change information in a transaction ledger for the group account when the change information including at least one of a transaction occurrence event and an information occurrence event is generated for the group account (See pages 1 and 2); 
a virtual ledger management unit configured to generate a virtual ledger to be mapped to the transaction ledger when the first account is changed to the group account and copy the change information recorded in the transaction ledger to record the copied change information in the virtual ledger when the change information is recorded in the transaction ledger, wherein the transaction ledger and the virtual ledger each comprise one or more databases (See pages 1 and 2, membership fee details are automatically classified when a deposit is made to a virtual account or when the name of a member required for deposit is entered, and functions of real-time checking of a payment status, and a function of automatically generating a report is provided);
However, Woori Bank does not explicitly teach,
an interface unit configured to display the transaction ledger on a first agent installed in a first terminal of the host and display the virtual ledger on a second agent installed in a second terminal of a participant sharing the group account, wherein the virtual ledger management unit is configured to monitor change information of the transaction ledger in real time, and in response to determining that a change has occurred in the transaction ledger after the first account is converted to the group account, to copy new change information in the transaction ledger and record the copied new change information in the virtual ledger, wherein the transaction occurrence event includes at least one of a deposit event and a withdrawal event, wherein the information occurrence event includes at least one of a memo related to the transaction occurrence event, one or more tags, a registration of the participant, a withdrawal of the participant, an announcement related to the group, a Dutch treat payment request, setting information for the group account, and additional information for the group account,
wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent, and 
wherein the interface unit is configured to display the new change information through the transaction ledger on the first agent and the new change information through the virtual ledger on the second agent.
Tossfeed, however, teaches,
an interface unit configured to display the transaction ledger on a first agent installed in a first terminal of the host and display the virtual ledger on a second agent installed in a second terminal of a participant sharing the group account, wherein the virtual ledger management unit is configured to monitor change information of the transaction ledger in real time, and in response to determining that a change has occurred in the transaction ledger after the first account is converted to the group account, to copy new change information in the transaction ledger and record the copied new change information in the virtual ledger, wherein the transaction occurrence event includes at least one of a deposit event and a withdrawal event, wherein the information occurrence event includes at least one of a memo related to the transaction occurrence event, one or more tags, a registration of the participant, a withdrawal of the participant, an announcement related to the group, a Dutch treat payment request, setting information for the group account, and additional information for the group account (See pages 1-2, a joint account is created using TOSS application, and all participating members can view membership fee details for the joint account).
wherein the interface unit is configured to display the new change information through the transaction ledger on the first agent and the new change information through the virtual ledger on the second agent (See pages 1-2, the service main screen of the joint account can be interpreted to display the new change information);
Both Woori Bank and Tossfeed are in the same technical field of mobile banking service. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Woori Bank to incorporate the disclosure of Tossfeed. The motivation for combining these references would have been to create a group account using TOSS application to enable all participating members to view membership fee details (Tossfeed, pages 1-2). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Woori Bank and Tossfeed do not explicitly teach,
wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent;
Hwang, however, teaches,
wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent (see page 5, Hwang discloses the feature of transmitting, via a chat application, an invitation message to a guest terminal corresponding to a member belonging to a chat room, and receiving an acceptance signal for the invitation).
Woori Bank, Tossfeed and Hwang are in the same technical field of mobile banking service. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Woori Bank and Tossfeed to incorporate the disclosure of Hwang.  The motivation for combining these references would have been to provide the marketing service which the desired product of not only the user of the host end but also the invited guest terminal can be easily selected and therefore simultaneously can satisfy the needs of the user of the user of the host end and guest terminal (Hwang, page 5). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claim 27,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Tossfeed teaches,
further comprising a participant management unit configured to perform a participant registration procedure for a corresponding person when receiving a participant registration request for at least one of persons registered in a first messenger agent installed in the first terminal from the first agent (see at least pages 1-2).
Regarding Claim 28,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 27,
In addition, Tossfeed teaches,
wherein, when the participant management unit receives a participant registration request for all persons registered in a chat room opened on the first messenger agent from the first agent, the participant management unit performs a participant registration procedure for all the persons requested for registration (see at least pages 1-2, when a member is invited to share a joint account, an account is opened).
Regarding Claim 29,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 27,
In addition, Hwang teaches,
wherein the participant management unit transmits a group account subscription request message to a second messenger agent installed in the second terminal of the person who is a subject of the participant registration request and registers the corresponding person as the participant when an account subscription acceptance message is received from the second agent executed by selecting the group account subscription request message output on the second messenger agent (see page 5, Hwang discloses the feature of transmitting, via a chat application, an invitation message to a guest terminal corresponding to a member belonging to a chat room, and receiving an acceptance signal for the invitation).
Regarding Claim 30,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Tossfeed teaches,
a deposit and withdrawal management unit configured to automatically set an account number of a deposit account to an account number of the group account and automatically set an amount to be deposited to the membership fee to set transfer conditions when a membership fee payment icon on the first and second agents is selected and configured to withdraw the membership fee from a withdrawal account set in the first and second agents and transfer the deposit amount to the group account when the setting of the transfer conditions is completed (See pages 1-2, after a joint account is opened, the amount of a membership fee and the name of the membership fee are entered and set, a notification message regarding the membership fee is sent to corresponding members, and a deposit is completed with one click). 
Regarding Claim 31,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Woori Bank teaches,
a deposit and withdrawal management unit configured to determine the host or the participant for which a deposit event does not occur on a preset membership fee payment date when the preset membership fee payment date arrives and configured to generate a membership fee payment message for the determined host or participant, (See pages 1-2, Woori Bank discloses the feature of providing a function of classifying income details and expense details by item, and a service of providing information on the name of a group, the name of a member, and the dedicated account number for each member, and a service of providing information on members who have not paid),
Tossfeed teaches,
wherein the interface unit provides the membership fee payment message to the first agent or a first messenger agent installed in the first terminal for the host or to the second agent or a second messenger agent installed in the second terminal for the participant (see pages 1-2, Tossfeed discloses the feature of checking friends who have not yet paid the membership fee, clicking the notification button, and sending a re-request message for deposit).
Regarding Claim 33,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Woori Bank teaches,
wherein, when a request for masking processing for at least a portion of an abstract of the transaction occurrence event is generated from the first agent, the interface unit masks a portion for which the masking processing is requested from among the abstract of the transaction occurrence event recorded in the virtual ledger and provides the masked portion to the second agent (see pages 1 and 2, members of the group can inquire and view information such as membership fee operation details, and a client can directly select, approve, and manage members to whom the information is provided).
Regarding Claim 35,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Woori Bank teaches,
wherein: when the group account conversion request is generated, the account management unit assigns a safe account number different from a real account number for the first account to the group account (see pages 1 and 2, Woori Bank discloses the feature of converting, by group membership, the deposits previously held into a group product);
the interface unit allows the real account number for the first account to be displayed through the first agent and allows the safe account number to be displayed through the second agent (see pages 1 and 2, Woori Bank discloses providing each member with customized messages including a dedicated account and the  like).
Regarding Claim 36,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Tossfeed teaches,
a search unit configured to classify a membership fee payment history recorded in the transaction ledger according to a membership fee payment date, a name of the host, and a name of the participant and provide a result of the search, wherein the interface unit provides the classified membership fee payment history through the first agent (See pages 1-2, Tossfeed discloses the feature of providing the details of deposit and withdrawal of the joint account, and providing the name of the joint account, and the deposit details of a depositor).
Regarding Claim 37,     
Woori Bank teaches a group account service providing method comprising:
converting, by the account management unit, a first account into a group account in response to a group account conversion request for the first account of a host of a group (See pages 1 and 2, Woori bank discloses the feature that savings deposits or ordinary deposits previously held in Internet/smart banking can be converted into a group account); 
generating, by the virtual ledger management unit, a virtual ledger to be mapped to a transaction ledger of the group account, wherein the transaction ledger and the virtual ledger each comprise one or more databases (See pages 1 and 2, membership fee details are automatically classified when a deposit is made to a virtual account or when the name of a member required for deposit is entered, and functions of real-time checking of a payment status, and a function of automatically generating a report is provided);
recording, by the transaction ledger management unit, change information in the transaction ledger when the change information including at least one of a transaction occurrence event and an information occurrence event is generated for the group account (See pages 1 and 2); 
Woori Bank does not explicitly teach,
when the change information is recorded in the transaction ledger, monitoring, by the virtual ledger management unit, the transaction ledger and copying and recording the change information in the virtual ledger; 
outputting, by the interface unit, contents recorded in the transaction ledger to a first agent installed in a first terminal of the host and outputting contents recorded in the virtual ledger to a second agent installed in a second terminal of the participant sharing the group account, wherein the virtual ledger management unit monitors change information of the transaction leger in real time, and in response to determining that a change has occurred in the transaction ledger after the first account is converted to the group account, copies new change information and records the copied new change information in the virtual ledger, wherein the transaction occurrence event includes at least one of a deposit event and a withdrawal event, wherein the information occurrence event includes at least one of a memo related to the transaction occurrence event, one or more tags, a registration of the participant, a withdrawal of the participant, an announcement related to the group, a Dutch treat payment request, setting information for the group account, and additional information for the group account.
wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent, 
wherein the interface unit is configured to display the new change information through the transaction ledger on the first agent and the new change information through the virtual ledger on the second agent.
Tossfeed, however, teaches,
when the change information is recorded in the transaction ledger, monitoring the transaction ledger and copying and recording the change information in the virtual ledger (See pages 1-2); 
outputting contents recorded in the transaction ledger to a first agent installed in a first terminal of the host and outputting contents recorded in the virtual ledger to a second agent installed in a second terminal of the participant sharing the group account, wherein the virtual ledger management unit monitors change information of the transaction leger in real time, and in response to determining that a change has occurred in the transaction ledger after the first account is converted to the group account, copies new change information and records the copied new change information in the virtual ledger, wherein the transaction occurrence event includes at least one of a deposit event and a withdrawal event, wherein the information occurrence event includes at least one of a memo related to the transaction occurrence event, one or more tags, a registration of the participant, a withdrawal of the participant, an announcement related to the group, a Dutch treat payment request, setting information for the group account, and additional information for the group account (See pages 1-2, a joint account is created using TOSS application, and all participating members can view membership fee details  for the joint account).
wherein the interface unit is configured to display the new change information through the transaction ledger on the first agent and the new change information through the virtual ledger on the second agent (See pages 1-2, the service main screen of the joint account can be interpreted to display the new change information);
However, the combination of Woori Bank and Tossfeed do not explicitly teach,
wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent;
Hwang, however, teaches,
wherein the group account service providing server is configured to receive a participant registration request from the first agent, generate a participant subscription request message, transmit the generated participant subscription request message to the second agent, and receive an account subscription acceptance message from the second agent (see page 5, Hwang discloses the feature of transmitting, via a chat application, an invitation message to a guest terminal corresponding to a member belonging to a chat room, and receiving an acceptance signal for the invitation).
Regarding Claim 38,     
Claim 38 is substantially similar to claim 28 and hence rejected on similar grounds.
Regarding Claim 39,    
The combination of Woori Bank, Tossfeed and Hwang teaches the method of claim 38,
In addition, Tossfeed teaches,
wherein, in the performing of the participant registration procedure, a list of the persons registered in the first messenger agent is output through the first agent, and persons are classified into pre-registered persons, persons waiting to be accepted, and unregistered persons to be output in the list of the persons (see at least pages 1-2).
Regarding Claim 40,    
The combination of Woori Bank, Tossfeed and Hwang teaches the method of claim 37,
In addition, Tossfeed teaches,
further comprising, when the participant registration request for all persons registered in a chat room opened on a first messenger agent installed in the first terminal is received from the first agent, performing, by the participant management unit, a participant registration procedure for all the persons requested for registration (see at least pages 1-2).
Regarding Claim 41,    
The combination of Woori Bank, Tossfeed and Hwang teaches the method of claim 37,
In addition, Tossfeed teaches,
when a membership fee payment icon is selected through the first or second agent, automatically setting an account number of a deposit account to an account number of the group account and automatically setting an amount to be deposited to a preset membership fee to set transfer conditions; and withdrawing the membership fee from a withdrawal account set in the first or second agent according to the set transfer conditions and transferring the amount to be deposited to the group account (See pages 1-2, after a joint account is opened, the amount of a membership fee and the name of the membership fee are entered and set, a notification message regarding the membership fee is sent to corresponding members, and a deposit is completed with one click). 
Regarding Claim 44,    
Claim 44 is substantially similar to claim 35 and hence rejected on similar grounds.

6.	Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Woori Bank in view of Tossfeed in view of Hwang and further in view of Oh, International Patent Application Publication Number (KR 10-2015-0001511).
Regarding Claim 32,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
However, Woori Bank, Tossfeed and Hwang combined do not explicitly teach,
wherein: when a Dutch treat payment request including an amount spent, the number of members to share the amount spent, and an amount shared by each member is generated through the first agent, the transaction ledger management unit records the Dutch treat payment request in the transaction ledger; the virtual ledger management unit copies the Dutch treat payment request recorded in the transaction ledger and records the copied Dutch treat payment request in the virtual ledger; and the interface unit provides a Dutch treat payment icon corresponding to the Dutch treat payment request to the first and second agents.
Oh, however, teaches,
wherein: when a Dutch treat payment request including an amount spent, the number of members to share the amount spent, and an amount shared by each member is generated through the first agent, the transaction ledger management unit records the Dutch treat payment request in the transaction ledger; the virtual ledger management unit copies the Dutch treat payment request recorded in the transaction ledger and records the copied Dutch treat payment request in the virtual ledger; and the interface unit provides a Dutch treat payment icon corresponding to the Dutch treat payment request to the first and second agents (see claim 1, a withdrawal message including designated account information, a withdrawal target, and a withdrawal amount is detected through a membership fee manager, a Dutch pay box is generated by using the withdrawal message, and a deposit amount is deducted from the Dutch pay box and saved).
	Woori Bank, Tossfeed, Hwang and Oh are in the same technical field of mobile banking service. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Woori Bank, Tossfeed and Hwang to incorporate the disclosure of Oh.  The motivation for combining these references would have been to provide fee payment particulars administration method and apparatus for conveniently managing the exact calculation of the fee payed by the fee administrator (Oh, page 2). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 42,    
The combination of Woori Bank, Tossfeed and Hwang teaches the method of claim 37,
However, Woori Bank, Tossfeed and Hwang combined do not explicitly teach,
receiving a Dutch treat payment request including an amount spent, the number of members to share the amount spent, and an amount shared by each member from the first agent; providing a Dutch treat payment icon corresponding to the Dutch treat payment request to the first or second agent; when the Dutch treat payment icon is selected by the host or the participant, automatically setting an account number of a deposit account to an account number of the group account and automatically setting an amount to be deposited to the shared amount to set transfer conditions; and withdrawing the shared amount from the withdrawal account set in the first or second agent according to the set transfer conditions and transferring the deposit amount to the group account.
However, Oh teaches,
receiving a Dutch treat payment request including an amount spent, the number of members to share the amount spent, and an amount shared by each member from the first agent (see claim 1, a withdrawal message including designated account information, a withdrawal target, and a withdrawal amount is detected through a membership fee manager, a Dutch pay box is generated by using the withdrawal message, and a deposit amount is deducted from the Dutch pay box and saved); providing a Dutch treat payment icon corresponding to the Dutch treat payment request to the first or second agent (see claim 1); 
when the Dutch treat payment icon is selected by the host or the participant, automatically setting an account number of a deposit account to an account number of the group account and automatically setting an amount to be deposited to the shared amount to set transfer conditions (see claim 1); 
withdrawing the shared amount from the withdrawal account set in the first or second agent according to the set transfer conditions and transferring the deposit amount to the group account (see claim 1).
7.	Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Woori Bank in view of Tossfeed in view of Hwang and further in view of Kim, International Patent Application Publication Number (KR 10-2016-0128606).

Regarding Claim 34,     
The combination of Woori Bank, Tossfeed and Hwang teaches the system of claim 26,
In addition, Hwang teaches,
wherein: the transaction ledger management unit records information about messenger profiles of the host and the participants obtained from a first messenger agent installed in the first terminal in the transaction ledger; the virtual ledger management unit copies the information about the messenger profiles of the host and the participants recorded in the transaction ledger and records the information about the messenger profiles in the virtual ledger (see page 14 and figure 6d, Hwang discloses a shopping status window which displays the number of users of the guest terminal (group members) currently performing a joint shopping service in the shopping cart of a host terminal (group leader) 
However, the combination of Woori Bank, Tossfeed and Hwang do not explicitly teach,
the interface unit sequentially places and outputs the messenger profiles in a predetermined region on the first and second agents, wherein the messenger profiles are placed so that some of adjacent messenger profiles overlap.
Kim, however, teaches,
the interface unit sequentially places and outputs the messenger profiles in a predetermined region on the first and second agents, wherein the messenger profiles are placed so that some of adjacent messenger profiles overlap (see claim 13, each of a plurality of icons included in a short-cut UI is displayed by overlapping two application icons).
Woori Bank, Tossfeed, Hwang and Kim are in the same technical field of mobile banking service. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Woori Bank, Tossfeed and Hwang to incorporate the disclosure of Kim.  The motivation for combining these references would have been to provide the feature of two or more application icons expressed as one object overlap and it can be displayed (Kim, page 5). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claim 43,    
Claim 43 is substantially similar to claim 34 and hence rejected on similar grounds. 
Response to Arguments
8.       Applicant's arguments filed dated 2/17/2022 have been fully considered but they are not persuasive due to the following reasons:   
9.       In response to Applicant’s arguments (pages 16-18), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The applicants did not invent the transaction ledger or a virtual ledger, these generic technological elements are merely being used in the application of the abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The specification describes the additional elements of an account management unit, a transaction ledger management unit, a virtual ledger management unit, databases, an interface unit, a first terminal, a second terminal and a group account service providing server to be generic computer elements (see Fig. 1, Fig. 2, [0037]). An account management unit, a transaction ledger management unit, a virtual ledger management unit and an interface unit are broadly interpreted to be software components. Databases are performing its’ generic task of storing data. A group account service providing server is performing it’s generic function of sending and receiving data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The recited steps, in the applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The computer is invoked merely as a tool. Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
          For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner.
10.     Applicant's arguments regarding the rejection of claims 26-44 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action. 
				Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent: 
	Nickolov et al. (U.S. 2017/0034023 A1) discloses a system for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data. 
Conclusion
12.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693         
March 08, 2022                                                                                                                                                
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                       
March 10, 2022